Citation Nr: 0844337	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-36 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, including as due to cigarette smoking.

2.  Entitlement to service connection for diabetes mellitus, 
including as due to cigarette smoking.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and friend



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for 
cardiovascular disease and diabetes mellitus.

In November 2008, the veteran testified at a Board personal 
hearing before the undersigned in Muskogee, Oklahoma.  A 
transcript of the proceeding is of record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).


FINDINGS OF FACT

1.  Cardiovascular disease did not began in service, was not 
continuous after service separation, did not manifest to a 
compensable degree within one year of service separation, and 
currently diagnosed cardiovascular disease is not related by 
competent evidence to any in-service disease or injury, other 
than use of tobacco products.

2.  Diabetes mellitus did not began in service, was not 
continuous after service separation, did not manifest to a 
compensable degree within one year of service separation, and 
currently diagnosed diabetes mellitus is not related by 
competent evidence to any in-service disease or injury, other 
than use of tobacco products.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to service connection for 
cardiovascular disease, including as due to cigarette 
smoking.  38 U.S.C.A. §§ 1103, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.300 (2008).

2.  There is no legal entitlement to service connection for 
diabetes mellitus, including as due to cigarette smoking.  38 
U.S.C.A. §§ 1103, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.300 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper notice 
from VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Following receipt of the 
veteran's claims for service connection in December 2006, a 
VCAA notice letter was sent to the veteran in January 2007.

VA's General Counsel has interpreted that, under 38 U.S.C.A. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The VA 
General Counsel has interpreted with regard to 38 U.S.C.A. 
§ 5103A, that VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  VAOPGCPREC 5-2004.

Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
the outcome is controlled by the law, and the facts are not 
in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In the 
instant case, the law and not the facts are controlling. 
Accordingly the VCAA is not applicable.  

Laws and Regulations for Service Connection Claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the veteran's applications for compensation 
were received by VA in December 2006.  By statute and 
regulation, service connection is precluded for disability 
due to the use of tobacco products where, as in this case, 
the claim was made after June 9, 1998.  38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300 (2008).  

38 C.F.R. § 3.300(a) provides that, for claims received by VA 
after June 9, 1998, a disability or death will not be 
considered service connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  This regulation defines 
"tobacco products" to mean cigars, cigarettes, smokeless 
tobacco, pipe tobacco, and roll-your-own tobacco.  

This regulation does not prohibit service connection if the 
disability or death resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated during 
service, that is, the disability or death can be service 
connected on some basis other than the veteran's use of 
tobacco products during service, or that the disability 
became manifest or death occurred during service, or the 
disability or death resulted from a disease or injury that 
appeared to the required degree of disability within an 
applicable presumptive period, or secondary service 
connection is established for ischemic heart disease or other 
cardiovascular disease under §3.310(b).  38 C.F.R. 
§ 3.300(b). 

Service Connection for Cardiovascular Disease and Diabetes

In this case, the veteran contends that the claimed 
disabilities of cardiovascular disease and diabetes are the 
result of his smoking in service.  In his December 2006 
claim, the veteran stated that the use of cigarettes was the 
major factor in the development of cardiovascular disease and 
diabetes.  He explained that during service, he began smoking 
because of wartime pressure due to his job as a shipboard 
artillery gunner.  He continued to use cigarettes until he 
was 50 years old, at which time he had a heart attack and 
stopped smoking.

In January 2007, the veteran's wife submitted a statement 
attesting to the fact that the veteran started smoking in 
service and that the stress and free availability of 
cigarettes influenced him to smoke.  He smoked two to three 
packs a day after discharge from the navy until his heart 
attack in 1974.  In March 2007, the veteran's relative 
submitted a statement noting that the veteran was not a 
smoker before he entered the service, that he began using 
cigarettes in service, and he continued to do so after 
service until he had a heart attack at about 50 years old.

In his notice of disagreement, the veteran also claims that 
his cardiovascular disease began when he started smoking 
during service.  As the veteran's claims are both based on 
the same contention that his disabilities were caused by in-
service tobacco use, or started in service because of in-
service tobacco use, the Board will address both issues 
together.

After a review of all the evidence, the Board finds that the 
veteran's currently diagnosed cardiovascular disease and 
diabetes did not began in service, and were not chronic in 
service.  The veteran's service treatment records are 
negative for complaints, findings, diagnosis, or treatment 
regarding cardiovascular disease or diabetes mellitus.  The 
veteran separated from active duty service in November 1945.  

The evidence also shows that cardiovascular disease and 
diabetes were not continuous after service separation.  Post-
service December 1975 private hospital records show a 
diagnosis of acute myocardial infarction.  The veteran was 
treated for cardiovascular disease, among other diseases, 
from February 1993 to February 2001 by a private physician, 
Dr. B.  The veteran submitted private treatment records for 
October 2001 to June 2007 from Dr. R. who treated the veteran 
for cardiovascular disease.  The veteran was treated for 
diabetes mellitus at S. I. Medicine in August 2006.

The Board further finds that cardiovascular disease and 
diabetes did not manifest to a compensable degree within one 
year of service separation.  For this reason, there is no 
basis for a presumption that cardiovascular disease or 
diabetes mellitus was incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  

The Board further finds that the currently diagnosed 
cardiovascular disease and diabetes mellitus have not been 
related by competent evidence to any in-service disease or 
injury, other than the veteran's reported use of tobacco 
products.  Extensive treatment records report a long history 
of smoking in conjunction with treatment for the claimed 
disabilities.  The record contains no competent evidence that 
the claimed disabilities are otherwise related to service.  

The only evidence purporting to relate the veteran's 
disabilities of cardiovascular disease and diabetes to 
service is limited to the veteran's own statements, hearing 
testimony, and written assertions, and other lay statements, 
hearing testimony, and written statements of record.  This is 
not competent evidence of the alleged nexus because 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claims for service connection for cardiovascular 
disease and diabetes, including as due to smoking.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

With regard to the veteran's contention that his currently 
diagnosed cardiovascular disease and diabetes are related to 
his smoking in service, the controlling statute and 
regulation specifically prohibit service connection 
disabilities that result from the use of tobacco products.  
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

Even accepting the veteran's, wife's, and friend's written 
statements and hearing testimony that the veteran did not 
smoke before service, his smoking began in service, and he 
continued smoking after service, service connection would be 
precluded as a matter of law.  In this case, the veteran's 
applications for compensation were received by VA in December 
2006.  By statute and regulation, service connection is 
precluded for disability due to the use of tobacco products 
where, as in this case, the claim was made after June 9, 
1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300. 

As the weight of the evidence otherwise demonstrates that 
cardiovascular disease or diabetes mellitus did not begin in 
service, was not chronic in service, did not manifest to a 
compensable degree within one year of service, and has not 
been related by competent evidence to any in-service injury 
or disease, the claims for service connection for 
cardiovascular disease and diabetes mellitus must be denied.  
To the extent the veteran contends that cardiovascular 
disease or diabetes mellitus is due to smoking, including 
smoking of cigarettes in service, the claims must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Service connection for cardiovascular disease, including as 
due to cigarette smoking, is denied.

Service connection for diabetes mellitus, including as due to 
cigarette smoking, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


